DETAILED ACTION
This action is responsive to application filed on April 29th, 2021. 
Claims 1~20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/07/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent 11,012,299 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowability
The prior art of record does not teach nor suggest, “a method, system, and CRM for managing routers across a multi-cloud fabric comprising: providing, to an on-premises site, routing entries from one of a set of control plane routers on a cloud site; updating at the on-premises site, in response to one or more data plane routers being deployed at the cloud site, routing information identifying the one or more data plane routers as a next hop for data plane traffic associated with a respective address space; and normalizing a plurality of policy constructs across the multi-cloud fabric, comprising: mapping policy constructs in the on-premises site to respective policy constructs in the cloud site; translating each policy construct from the respective policy constructs to mirror a respective one of the policy constructs from the on-premises site that is mapped to the policy construct from the respective policy constructs; and applying, to traffic associated with one or more endpoints in at least one of the policy construct from the respective 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/HEE SOO KIM/
Primary Examiner, Art Unit 2457